Las cuestiones levantadas en este caso afectan al peso de la prueba.
Piemos examinado los aritos a la luz de los razonamien-tos contenidos en los alegatos y no encontramos qne exista error tan manifiesto en las conclnsiones y en la sentencia de la corte inferior qne requiera nna revocación.
Estamos persuadidos de qne la cuestión relativa a la compensación por servicios prestados, envolvía a lo snmo nna obligación implícita y qne la fijación de la suma qne babía de pagarse dependía en gran parte, si no enteramente del gnsto de los demandados.
Sin embargo, no estamos conformes con el pronuncia-miento de costas, envolviendo, como envnelve, el elemento de honorarios de abogado. No parece existir razón alguna muy satisfactoria para que deba ser condenado de tal modo. Debe modificarse la sentencia apelada de conformidad con esta opinión y entonces, confirmada.
El Juez Asociado Se. Hutchison, emitió la opinión del tribunal.